Title: From George Washington to Major General Horatio Gates, 6 May 1779
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Middle Brook May 6: 79:

I inclose you a representation in favour of Capt. Lunt, which is expressed in such strong terms and sanctionned by the names of so many respectable officers, as to deserve particular attention. His case seems to be singularly hard; but at this distance without an opportunity of inquiring circumstantially into the affair, I cannot undertake to make a different arrangement from that which has already been made. This induces me to refer the matter to you as you are on the Spot and to request your assistance. You will be pleased to inquire particularly into the reasons that occasioned his being left out; and if there has been any mistake, or any thing which distinguishes his case from that of many other good officers, who have necessarily become supernumerary, and he can be readmitted into the corps with the rank he was intitled to, without giving discontent to the other officers, or occasioning a greater inconvenience on one hand than is avoided on the other, I shall be very glad to have it in my power to do him justice. As it is inconvenient and injurious to the service to leave a corps in a state of uncertainty as to its own situation; I wish this affair to be put upon some explicit and decided footing before it returns to me, that I may be enabled to have the arrangement finally determined in a satisfactory manner. If Capt. Lunt is reintroduced I shall be obliged to you to forw⟨ard⟩ me a new and accurate arrangement of the corps as it will then stand; I mean the corps commanded by Col. Jackson. I am Sir Your most Obedt servt.
